Order affirmed, with ten dollars costs and disbursements. All concur, except Hinman, J., who dissents on the ground that the former ruling of the court, on the precise issue as to which proof is now *886desired to be made, justified the neglect to present proof at that time that the plaintiff had issued capital stock entitling shareholders to payment of dividends; that the affidavits presented on this motion, uncontradicted, show facts which tend to estop the plaintiff to deny that its stock entitled the shareholders to dividends; and that in the interests of justice the application should have been granted.